Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2019, 12/09/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

This office action is in response to the Preliminary amendment filed 12/10/2019.
Claims 1-7, 8-14, 15, 17, 19, 20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4-7, 15, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over 20160095134 in view of 20190229877, and further in view of 20140187165.
Regarding to claim 1, 20160095134 teaches a method for uplink transmission control at a base station (BS), comprising: 
transmitting to a user equipment (UE) a first grant that schedules a first uplink transmission in a first at least one subframe over a first carrier (A wireless device may monitor at least two downlink sub-frames for scheduling grants. The wireless device may receive a first uplink scheduling grant in one of the at least two downlink sub-frames for at least a first uplink sub-frame and receive a second uplink scheduling grant in another of the at least two downlink sub-frames for at least the first uplink sub-frame. The wireless device may perform an uplink transmission in the first uplink sub-frame based on one or both of the first uplink scheduling grant and the second uplink scheduling grant) [see the Abstract]; 
in response to the channel quality , determining a second grant that schedules a second uplink transmission over the first carrier (according to the updated channel quality, selecting the second grant that schedules a second uplink transmission) [see Paragraph 0043] (after the eNodeB 160 has transmitted a first grant 150 for an uplink sub-frame, the scheduler 170 may receive additional information such as updated channel quality information, decoding status for a HARQ process, additional scheduling information, or other information that may affect uplink transmissions. The scheduler 170 may update the scheduled uplink transmissions based on the additional information and send a new or subsequent grant 150 for the same uplink sub-frame) [see Paragraph 0054]; 

However, 20160095134 does not explicitly teach in response to a trigger event, determining a second grant that schedules a second uplink transmission over the carrier.
20190229877, from the same or similar fields of endeavor, teaches in response to a trigger event (in response to a data decoding error for the first grant-free transmission), determining a second grant that schedules a second uplink transmission over the carrier (in response to a data decoding error for the first grant-free transmission. The method further comprises transmitting a second signal S2 in a second grant-free transmission to the network node 300) [see Paragraphs 0149 & 0185].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20160095134 in view of 20190229877 because 20190229877 suggests that  another objective of embodiments of the invention is to provide a solution which can handle client device activity detection error scenarios that have not been considered previously for grant-free transmissions from client devices to network nodes.

20140187165, from the same or similar fields of endeavor, teaches transmitting the second grant to the UE over a second carrier that has a different frequency than the first carrier (the first uplink grants for the ProSe communication may be transmitted on a new control channel other than PDCCH and EPDCCH, on a frequency carrier different from a frequency carrier where the second uplink grants are transmitted) [see Paragraph 0038].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20160095134 and 20190229877), and further in view of 20140187165 because 20140187165 suggests that how to handle the device to device communication appropriately is a topic to be addressed and discussed in the industry.

Regarding to claim 4, 20160095134 and 20190229877 and 20140187165 teach the limitations of claim 1 above.
However, 20160095134 does not explicitly teaches wherein the trigger event is detection of a transmission error for a packet during reception of the first uplink transmission; and wherein the step of determining comprises determining the second grant that schedules a retransmission for the packet in a subframe that is subsequent to the detection. 20190229877, from the same or similar fields of endeavor, teaches wherein the trigger 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20160095134 in view of 20190229877 because 20190229877 suggests that  another objective of embodiments of the invention is to provide a solution which can handle client device activity detection error scenarios that have not been considered previously for grant-free transmissions from client devices to network nodes.



Regarding to claim 5, 20160095134 further teaches wherein the trigger event is reception from the UE of a message indicating that the UE has additional data to transmit; and wherein the step of determining comprises determining the second grant that schedules the second uplink transmission in a second at least one subframe that is subsequent to the first at least one subframe [see the Abstract and Paragraphs 0054 & 0074]. 


Regarding to claim 15, 20160095134 teaches a base station (BS) capable of uplink transmission control, comprising: a processor; and a memory, the memory containing instructions executable by the processor, whereby the BS is operative to:
transmit to a user equipment (UE) a first grant that schedules a first uplink transmission in a first at least one subframe over a first carrier (A wireless device may monitor at least two downlink sub-frames for scheduling grants. The wireless device may receive a first uplink scheduling grant in one of the at least two downlink sub-frames for at least a first uplink sub-frame and receive a second uplink scheduling grant in another of the at 
in response to the channel quality , determining a second grant that schedules a second uplink transmission over the first carrier (according to the updated channel quality, selecting the second grant that schedules a second uplink transmission) [see Paragraph 0043] (after the eNodeB 160 has transmitted a first grant 150 for an uplink sub-frame, the scheduler 170 may receive additional information such as updated channel quality information, decoding status for a HARQ process, additional scheduling information, or other information that may affect uplink transmissions. The scheduler 170 may update the scheduled uplink transmissions based on the additional information and send a new or subsequent grant 150 for the same uplink sub-frame) [see Paragraph 0054]; 
transmit the second grant to the UE over a second carrier that has a different than the first carrier (the second uplink scheduling grant may be received on a carrier that is different than a carrier on which the first uplink scheduling grant was received. As an example, the second uplink scheduling grant may come from another unlicensed carrier or a licensed carrier) [see Paragraph 0074]. 
However, 20160095134 does not explicitly teach in response to a trigger event, determining a second grant that schedules a second uplink transmission over the carrier.
20190229877, from the same or similar fields of endeavor, teaches in response to a trigger event (in response to a data decoding error for the first grant-free 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20160095134 in view of 20190229877 because 20190229877 suggests that  another objective of embodiments of the invention is to provide a solution which can handle client device activity detection error scenarios that have not been considered previously for grant-free transmissions from client devices to network nodes.
However, 20160095134 and 20190229877 do not explicitly teach transmitting the second grant to the UE over a second carrier that has a different frequency than the first carrier.
20140187165, from the same or similar fields of endeavor, teaches transmitting the second grant to the UE over a second carrier that has a different frequency than the first carrier (the first uplink grants for the ProSe communication may be transmitted on a new control channel other than PDCCH and EPDCCH, on a frequency carrier different from a frequency carrier where the second uplink grants are transmitted) [see Paragraph 0038].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20160095134 and 20190229877), and further in view of 20140187165 because 

Regarding to claim 19, 20160095134 teaches a computer program product comprising a non-transitory computer readable medium storing instructions which when executed by at least one processor, cause the at least one processor to perform the method according to claim 1:
transmitting to a user equipment (UE) a first grant that schedules a first uplink transmission in a first at least one subframe over a first carrier (A wireless device may monitor at least two downlink sub-frames for scheduling grants. The wireless device may receive a first uplink scheduling grant in one of the at least two downlink sub-frames for at least a first uplink sub-frame and receive a second uplink scheduling grant in another of the at least two downlink sub-frames for at least the first uplink sub-frame. The wireless device may perform an uplink transmission in the first uplink sub-frame based on one or both of the first uplink scheduling grant and the second uplink scheduling grant) [see the Abstract]; 
in response to the channel quality , determining a second grant that schedules a second uplink transmission over the first carrier (according to the updated channel quality, selecting the second grant that schedules a second uplink transmission) [see Paragraph 0043] (after the eNodeB 160 has transmitted a first grant 150 for an uplink sub-frame, the scheduler 170 may receive additional information such as updated channel quality information, decoding status for a HARQ process, additional scheduling information, or other information that may affect uplink transmissions. The scheduler 170 may update 
transmitting the second grant to the UE over a second carrier that has a different than the first carrier (the second uplink scheduling grant may be received on a carrier that is different than a carrier on which the first uplink scheduling grant was received. As an example, the second uplink scheduling grant may come from another unlicensed carrier or a licensed carrier) [see Paragraph 0074]. 
However, 20160095134 does not explicitly teach in response to a trigger event, determining a second grant that schedules a second uplink transmission over the carrier.
20190229877, from the same or similar fields of endeavor, teaches in response to a trigger event (in response to a data decoding error for the first grant-free transmission), determining a second grant that schedules a second uplink transmission over the carrier (in response to a data decoding error for the first grant-free transmission. The method further comprises transmitting a second signal S2 in a second grant-free transmission to the network node 300) [see Paragraphs 0149 & 0185].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20160095134 in view of 20190229877 because 20190229877 suggests that  another objective of embodiments of the invention is to provide a solution which can handle client device activity detection error scenarios that have not been considered previously for grant-free transmissions from client devices to network nodes.

20140187165, from the same or similar fields of endeavor, teaches transmitting the second grant to the UE over a second carrier that has a different frequency than the first carrier (the first uplink grants for the ProSe communication may be transmitted on a new control channel other than PDCCH and EPDCCH, on a frequency carrier different from a frequency carrier where the second uplink grants are transmitted) [see Paragraph 0038].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20160095134 and 20190229877), and further in view of 20140187165 because 20140187165 suggests that how to handle the device to device communication appropriately is a topic to be addressed and discussed in the industry.


Claim 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over 20160095134 in view of 20190229877, and further in view of 20140187165, and further in view of 20170374686.
Regarding to claim 2, 20160095134 and 20190229877 and 20140187165 teach the limitations of claim 1 above.

20170374686, from the same or similar fields of endeavor, teaches wherein the second grant is configured to override the first grant when the two grants conflict with each other (wherein the second grant is configured to override the first grant when the two grants conflict with each other) [see Figure 3 and Figure 4 and Paragraph 0088].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20160095134 and 20190229877 and 20140187165), and further  in view of 20170374686 because 20170374686 suggests that the method may include transmitting a random access preamble, receiving a random access response message that includes a plurality of uplink grants associated with the random access preamble, selecting an uplink grant from the plurality of uplink grants, and transmitting using the selected uplink grant. Each uplink grant in the plurality of uplink grants may be associated with a different transmission resource.





3  is/are rejected under 35 U.S.C. 103 as being unpatentable over 20160095134 in view of 20190229877, and further in view of 20140187165, and further in view of 20170290048.
Regarding to claim 3, 20160095134 and 20190229877 and 20140187165 teach the limitations of claim 1 above.
However, 20160095134 and 20190229877 and 20140187165 do not explicitly teach wherein the determining a second grant and the transmitting the second grant are performed one or more times; and wherein the first uplink transmission and the one or more second uplink transmissions are scheduled to be within a same maximum channel occupation time (MCOT).
20170290048, from the same or similar fields of endeavor, teaches wherein the determining a second grant and the transmitting the second grant are performed one or more times; and wherein the first uplink transmission and the one or more second uplink transmissions are scheduled to be within a same maximum channel occupation time (MCOT) [see Figure 14A, Figure 15A, Figure 15B and Paragraphs 0026 & 0184 & 0187 & 0191].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20160095134 and 20190229877 and 20140187165), and further  in view of 20170290048 because 20170290048 suggests that the aspect of the embodiments herein is to allow efficient radio resource utilization by a single UE or a plurality of UEs in the long term evolution-unlicensed (LTE-U) systems.

s 8, 11-14, 17, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over 20160095134 in view of  20140187165.
Regarding to claim 8, 20160095134 teaches a method for uplink transmission at a user equipment (UE), comprising: 
performing a first uplink transmission based on a first grant from a base station (BS), the first grant scheduling the UE to transmit in a first at least one subframe over a first carrier (A wireless device may monitor at least two downlink sub-frames for scheduling grants. The wireless device may receive a first uplink scheduling grant in one of the at least two downlink sub-frames for at least a first uplink sub-frame and receive a second uplink scheduling grant in another of the at least two downlink sub-frames for at least the first uplink sub-frame. The wireless device may perform an uplink transmission in the first uplink sub-frame based on one or both of the first uplink scheduling grant and the second uplink scheduling grant) [see the Abstract];
receiving a second grant from the BS over a second carrier that has a different than the first carrier, the second grant scheduling the UE to transmit over the first carrier (the second uplink scheduling grant may be received on a carrier that is different than a carrier on which the first uplink scheduling grant was received. As an example, the second uplink scheduling grant may come from another unlicensed carrier or a licensed carrier) [see Paragraph 0074]; 
performing a second uplink transmission based on the second grant [see the Abstract and Paragraph 0074]. 
However, 20160095134 does not explicitly teach transmitting the second grant to the UE over a second carrier that has a different frequency than the first carrier.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20160095134 in view of 20140187165 because 20140187165 suggests that how to handle the device to device communication appropriately is a topic to be addressed and discussed in the industry.

Regarding to claim 11, 20160095134 further teaches wherein the second grant schedules a retransmission for a packet in a subframe; and wherein performing the second uplink transmission based on the second grant comprises retransmitting the packet in the subframe [see the Abstract and Paragraphs 0054 & 0074]. Regarding to claim 12, 20160095134 further teaches transmitting to the BS a message indicating that the UE has additional data to transmit; wherein the second grant schedules the UE to transmit in a second at least one subframe that is subsequent to the first at least one subframe; and wherein performing the second uplink transmission based on the second grant comprises transmitting the additional data in the second at least one subframe [see the Abstract and Paragraphs 0054 & 0074]. 

Regarding to claim 17, 20160095134 teaches a user equipment (UE) capable of uplink transmission, comprising: a processor; and a memory, the memory containing instructions executable by the processor, whereby the UE is operative to:
perform a first uplink transmission based on a first grant from a base station (BS), the first grant scheduling the UE to transmit in a first at least one subframe over a first carrier (A wireless device may monitor at least two downlink sub-frames for scheduling grants. The wireless device may receive a first uplink scheduling grant in one of the at least two downlink sub-frames for at least a first uplink sub-frame and receive a second uplink scheduling grant in another of the at least two downlink sub-frames for at least the first uplink sub-frame. The wireless device may perform an uplink transmission in 
receiving a second grant from the BS over a second carrier that has a different than the first carrier, the second grant scheduling the UE to transmit over the first carrier (the second uplink scheduling grant may be received on a carrier that is different than a carrier on which the first uplink scheduling grant was received. As an example, the second uplink scheduling grant may come from another unlicensed carrier or a licensed carrier) [see Paragraph 0074]; 
perform a second uplink transmission based on the second grant [see the Abstract and Paragraph 0074]. 
However, 20160095134 does not explicitly teach transmitting the second grant to the UE over a second carrier that has a different frequency than the first carrier.
20140187165, from the same or similar fields of endeavor, teaches transmit the second grant to the UE over a second carrier that has a different frequency than the first carrier (the first uplink grants for the ProSe communication may be transmitted on a new control channel other than PDCCH and EPDCCH, on a frequency carrier different from a frequency carrier where the second uplink grants are transmitted) [see Paragraph 0038].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20160095134 in view of 20140187165 because 20140187165 suggests that how to handle the device to device communication appropriately is a topic to be addressed and discussed in the industry.

performing a first uplink transmission based on a first grant from a base station (BS), the first grant scheduling the UE to transmit in a first at least one subframe over a first carrier (A wireless device may monitor at least two downlink sub-frames for scheduling grants. The wireless device may receive a first uplink scheduling grant in one of the at least two downlink sub-frames for at least a first uplink sub-frame and receive a second uplink scheduling grant in another of the at least two downlink sub-frames for at least the first uplink sub-frame. The wireless device may perform an uplink transmission in the first uplink sub-frame based on one or both of the first uplink scheduling grant and the second uplink scheduling grant) [see the Abstract];
receiving a second grant from the BS over a second carrier that has a different than the first carrier, the second grant scheduling the UE to transmit over the first carrier (the second uplink scheduling grant may be received on a carrier that is different than a carrier on which the first uplink scheduling grant was received. As an example, the second uplink scheduling grant may come from another unlicensed carrier or a licensed carrier) [see Paragraph 0074]; 
performing a second uplink transmission based on the second grant [see the Abstract and Paragraph 0074]. 
However, 20160095134 does not explicitly teach transmitting the second grant to the UE over a second carrier that has a different frequency than the first carrier.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20160095134 in view of 20140187165 because 20140187165 suggests that how to handle the device to device communication appropriately is a topic to be addressed and discussed in the industry.


Claim 9   is/are rejected under 35 U.S.C. 103 as being unpatentable over 20160095134 in view of 20140187165, and further in view of 20170374686.
Regarding to claim 9, 20160095134  and  20140187165 teach the limitations of claim 8 above.
However, 20160095134 and 20140187165 do not explicitly teach wherein the second uplink transmission is performed instead of the first uplink transmission when the first and second grants conflict with each other.
20170374686, from the same or similar fields of endeavor, teaches  wherein the second uplink transmission is performed instead of the first uplink transmission when the first and second grants conflict with each other (wherein the second grant is configured to 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20160095134 and 20140187165), and further  in view of 20170374686 because 20170374686 suggests that the method may include transmitting a random access preamble, receiving a random access response message that includes a plurality of uplink grants associated with the random access preamble, selecting an uplink grant from the plurality of uplink grants, and transmitting using the selected uplink grant. Each uplink grant in the plurality of uplink grants may be associated with a different transmission resource.

Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over 20160095134 in view of 20140187165, and further in view of 20170290048.
Regarding to claim 10, 20160095134 and 20190229877 and 20140187165 teach the limitations of claim 1 above.
However, 20160095134 and 20140187165 do not explicitly teach wherein the determining a second grant and the transmitting the second grant are performed one or more times; and wherein the first uplink transmission and the one or more second uplink transmissions are scheduled to be within a same maximum channel occupation time (MCOT).
20170290048, from the same or similar fields of endeavor, teaches wherein the determining a second grant and the transmitting the second grant are performed one or 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20160095134 and 20140187165), and further  in view of 20170290048 because 20170290048 suggests that the aspect of the embodiments herein is to allow efficient radio resource utilization by a single UE or a plurality of UEs in the long term evolution-unlicensed (LTE-U) systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUONG T HO/Examiner, Art Unit 2412